DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of foreign priority to application EP19185690.5 filed 11 July 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
Applicant's amendments and arguments filed 7 January 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 7 January 2021, it is noted that claims 1-7 and 9-13 have been amended. Support can be found in the specification at pg 5, lngs 19-31. No new matter or claims have been added.

Status of the Claims
Claims 1-7 and 9-15 are pending.
Claims 1-7 and 9-15 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “…a liquid, a cream, a lotion or a gel,” and the claim also recites “preferably a liquid” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. As such, claim 10 is rejected as being indefinite for comprising “preferable” language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 requires “…each of the polyols (iii) independently is present in the composition in an amount of from 0.1 wt.% to 10 wt.%, respectively…” However, in claim 1, from which claim 6 depends, polyol (iii) PPG-20 methyl glucose ether is required to be present in “an amount of from 0.1 wt.% to 1.5 wt.%...” As such, claim 6 is broader in scope than claim 1 and fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Lee (BioMed Research International, Volume 2018, Article ID 6860271, pgs 1-9) in view of Songkro et al. (J. Med. Entomol. 2012, 49(3), 672-677) in view of Sorns et al. (US 2009/0082284).
The Applicant claims, in claim 1, a composition comprising i) icaridin, ii) optionally an arthropoda repellent compound, and iii) PPG-20 methyl glucose ether (0.1-1.5%) and optionally a further polyol compound. In claim 2, the optional arthropoda repellent is narrowed to only PMD. Claim 3 requires the composition to comprise PMD as the arthropoda repellent. In claim 4, the optional polyol is narrowed. Claim 5 requires i) and ii) to be present independently from 2.5-40% wherein the total amount of arthropoda 
Lee teaches safe and effective repellents against arthropods comprising plant essential oils as an alternative to synthetic repellents (abstract). DEET and picaridin (aka icaridin) are repellents that work as olfactory agonists or antagonist, via modulating ORx activity (pg 2, ¶3). Citronella oil, a major component of insect repellents, is typically comprised in a commercial repellant that contains up to 64% of p-menthane-3,8-diol (PMD) which is primarily responsible for the efficacy and protection against insects and arthropods (pg 2, ¶6-pg 3, ¶1). PMD is a highly effective and long-acting mosquito repellent, similar to DEET (pg 4, ¶7). Picaridin works just as well as DEET at 20% (pg 5, Table 1). Cream-based and polymer mixture-based formulation led to an increase in the 
Lee does not teach a composition further comprising PPG-20 methyl glucose ether.
Songkro teaches that Glucam P-20 (aka PPG-20 methyl glucose ether) is a fragrance fixative similar in function to vanillin and Fixolide (abstract). When used at 10%, the inclusion of Glucam P-20 in citronella oil lotion increased the protection time up to double the time without the fixative (pg 676, Table 3). That being said, Glucam P-20 does show effective results when used in a range from 2.5-10% (pg 676, Table 3; Fig. 3). The overall composition of Songkro comprises citronella oil (10%), Glucam P-20 (10%), Cremophor A6, Cremophor A25, Uniphen P-23 (preservative), glycerin (5g, humectant, 5% by weight), and water (pg 673, ¶7- pg 674, 18 ¶3). Songkro teaches a pH range of from 3.25-4.89 (pg 674, ¶9).
Sorns teaches an emulsion that is suitable for use in insect repellant wipes [0211] wherein the composition comprises a humectant selected from the group comprising glycerol (aka glkycerin) and PEG-8 [0181].
It would have been prima facie obvious to prepare the repellent composition of Lee comprising any mixture of repellents selected from picaridin, DEET, and PMD (found in citronella oil repellants) and combine it with the composition of Songkro, which provides the added benefit of increased protection time on the skin. It would be obvious to include the components of Lee into the composition of Songkro since the active agents are all taught as being arthropod repellents that are suitably used together or interchanged. Generally, it is prima facie obvious to select a known material for 
Regarding claim 8, it would have been obvious to include Glucam P-20 in an amount of 1.5%, since the range of 2.5-10% is taught in the art as being effective and 1.5% is reasonably close to 2.5%. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)).
Regarding claim 11, Sorns teaches that PEG-8 is an alternative humectant to using glycerol in compositions that can be used as insect repellants. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Therefore, it would have been obvious to replace the glycerol of Songkro (used in 5 wt%) with the PEG-8 of Sorns to achieve the same effect of a humectant in the composition. Claims 1-15 are accordingly rejected as being obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 7 January 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 6-7 of their remarks, that citronella .
In response, the Applicant is correct in this assessment. The above rejection has been corrected to reflect this fact but the scope of the rejection remains unchanged. It would have still been obvious to combine the composition of Lee (which can comprise citronella with PMD) along with that of Songkro as described above.

The Applicant argues, on page 7 of their remarks, that vanillin is an unsuitable
fixative for DEET as taught by Davies et al. (US 2017/0345141).
	In response, while vanillin is mentioned above and in Lee, the rejection does not rely on the teachings of using vanillin as a fixative.

	The Applicant argues, on page 7 of their remarks, that the combination of Lee, Songkro, and Sorns teaches away from including at least PPG-20 methyl glucose ether in the amount within the claimed range.
	In response, although the lower limit of Glucam in Songkro is 2.5%, a full range of from 2.5-10% is taught. Moreover, there appears to be little to no difference in protection time throughout said range. As such, there is no reason that the skilled artisan would be guided to using a larger amount versus a lower amount. Although on average, Glucam was not particularly effective as shown in Table 3 of Songkro, the same experiment shows that individually, Glucam was able to increase the protection time of each volunteer up to more than doubling the time. Therefore, Glucam is shown to have some efficacy and would be obvious to include in the repellant composition.

	The Applicant argues, on page 7 of their remarks, that experimental data in the examples and Table 1 of the specification plainly show that only an amount of less than 1.5% PPG-20 methyl glucose ether is required in combination with icaridin and PMD to 
	In response, looking to Table 1 of the specification, the Applicant has failed to provide evidence of a critical range of PPG-20 methyl glucose ether (aka Glucam) nor have they shown a synergistic effect that is commensurate in scope with the claimed invention. First, Table 1 shows that neither 0.5% of 2.0% of Glucam have a significant enhancing effect on the efficacy of PMD. At 0.5% Glucam with 10% icaridin the effect is again not significant based on the error range. Combining 10% icaridin, 20% PMD, and 0.5% Glucam resulted in a significant increase in time to first bite, however the instant claims, which either do not provide a concentration or provide a much broader range of concentration of the active agents, are not commensurate in scope with these values. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613